                                                          Case 2:17-cv-02646-APG-NJK Document 83
                                                                                              85 Filed 05/04/20
                                                                                                       05/05/20 Page 1 of 3
                                                                                                                          2



                                                          1    Kent F. Larsen, Esq.
                                                               Nevada Bar No. 3463
                                                          2
                                                               Katie M. Weber, Esq.
                                                          3    Nevada Bar No. 11736
                                                               SMITH LARSEN & WIXOM
                                                          4    1935 Village Center Circle
                                                               Las Vegas, Nevada 89134
                                                          5
                                                               Phone: (702) 252-5002
                                                          6    Fax: (702) 252-5006
                                                               Email: kfl@slwlaw.com
                                                          7           kw@slwlaw.com
                                                               Attorneys for Plaintiff/Counter-Defendant
                                                          8
                                                               JPMorgan Chase Bank, N.A.
                                                          9
                                                                                         UNITED STATES DISTRICT COURT
                                                          10
                                                                                                   DISTRICT OF NEVADA
                                                          11
SMITH LARSEN & WIXOM




                                                          12   JPMORGAN CHASE BANK, N.A.,                          Case No: 2:17-cv-02646-APG-NJK
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13                          Plaintiff,
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                          14
                                                               v.
                              ATTORNEYS




                                                          15
                                                               SATICOY BAY LLC SERIES 741 HERITAGE
                                                          16   VISTA, a Nevada limited liability company;          PLAINTIFF/COUNTER-DEFENDANT
                                                               HERITAGE VILLAS #1 HOMEOWNERS                       JPMORGAN CHASE BANK, N.A.’s
                                                          17
                                                               ASSOCIATION, a Nevada non-profit                    MOTION TO SUBSTITUTE
                                                          18   corporation; and NEVADA ASSOCIATION                 ATTORNEY WITHIN FIRM
                                                               SERVICES, INC., a Nevada corporation,
                                                          19
                                                                                      Defendants.
                                                          20

                                                          21
                                                                         ALL RELATED MATTERS
                                                          22

                                                          23          Plaintiff/Counter-Defendant JPMorgan Chase Bank, N.A., by and through its
                                                          24
                                                               undersigned counsel of record, hereby respectfully requests that the Court, all parties of record
                                                          25
                                                               and their respective counsel, please take notice that Christopher L. Benner, Esq., of the firm
                                                          26
                                                               Smith Larsen & Wixom is no longer associated with the above-captioned matter and should be
                                                          27

                                                          28



                                                                                                              1
                                                          Case 2:17-cv-02646-APG-NJK Document 83
                                                                                              85 Filed 05/04/20
                                                                                                       05/05/20 Page 2 of 3
                                                                                                                          2



                                                          1    removed from all further notices. The Smith Larsen & Wixom attorney to be noticed for all
                                                          2
                                                               further filings and hearings is:
                                                          3
                                                                      Katie M. Weber, Esq., Nevada Bar No. 11736
                                                          4
                                                                      Email: kw@slwlaw.com
                                                          5

                                                          6                                              Dated this 4th day of May, 2020.

                                                          7                                              SMITH LARSEN & WIXOM
                                                          8
                                                                                                         /s/ Katie M. Weber
                                                          9                                              Kent F. Larsen, Esq.
                                                                                                         Nevada Bar No. 3463
                                                          10                                             Katie M. Weber, Esq.
                                                                                                         Nevada Bar No. 11736
                                                          11
                                                                                                         1935 Village Center Circle
SMITH LARSEN & WIXOM




                                                          12                                             Las Vegas, Nevada 89134
                                                                                                         Attorneys for Plaintiff/Counter-Defendant
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13                                             JPMorgan Chase Bank, N.A.
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                          14
                              ATTORNEYS




                                                          15

                                                          16

                                                          17

                                                          18                              IT IS SO ORDERED.
                                                                                          Dated: May 5, 2020
                                                          19                              .
                                                                                          .
                                                          20
                                                                                          _______________________________
                                                          21                              Nancy J. Koppe
                                                                                          United States Magistrate Judge
                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28



                                                                                                          2
